DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 10/22/2021.  
Claims 1, 8 and 15 have been amended.  Claims 21-23 have been newly added.  Claims 5, 12 and 19 have been canceled.  

Allowable Subject Matter



Claims 1-4, 6-11, 13-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance over the previous cited art, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 10/19/2021, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
Additionally, Arora et al. (US-11,188,904) teaches a device (Fig. 7 [700]), comprising:
one or more processor (Fig. 7 [704]) configured to:
register a first device and a second device with a same particular identifier; (Fig. 2A [206] “particular identifier” equates to user account)
receive an authentication request to authenticate the first device (Fig. 3 [302]), the authentication request including the device identifier; (Fig. 3 [306 & 308]) 
identify, based on the device identifier, that the authentication request is further associated with the second device (Fig. 3 [306-310]), the second device further being associated with a wireless network that monitors a location of the second device; (Col. 10 line 47-64)
determine a proximity between the first device and the second device; (Fig. 4 [402-404])
compare the proximity to a threshold; (Fig. 4 [404])
determine whether to access or deny the authentication request based on comparing the determined proximity between the first and second devices that have been registered with the same particular identifier (Fig. 4 [402-404]), wherein determining whether to accept or deny the authentication request includes:
determining that the authentication request should be denied when the determined distance exceeds the threshold distance (Fig. 4 [406]), and
determining that the authentication request should be granted when the determined distance does not exceed the threshold distance; (Fig. 4 [404] and Col. 14 lines 17-21)
accept the received authentication request when determining that the authentication request should be accepted; (Col. 14 lines 17-21) and
deny the received authentication request when determining that the authentication request should be denies.  (Fig. 4 [406)
However, Arora differs from the claimed invention by not explicitly reciting “identify, based on the particular identifier, that the authentication request is further associated with the second device” and the “authentication request” includes “a first location associated with the first device”.   
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the response dated 10/19/2021 and during the interview held on 10/18/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646